DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 11/17/2020. Claims 1-20 are presently pending and are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
As per claim 1
Step 1: The claim is directed to a system as it recites (an information processing apparatus).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (execute a determination process). This limitation as drafted is a simple process that under its broadest reasonable interpretations covers the performance of this limitation in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) a processor (2) notify the operator (3) a vehicle environment. The recited processor is recited at a high level of generality and merely applies the exception using generic computer components to automate the abstract idea. Further, the instruction to notify the operator is also recited at a high level of generality (i.e., as a general means of notifying the operator to perform route guidance), and is similar to displaying information, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment. The vehicle environment, generic processor, and displaying data are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 1 is not patent eligible under 35 U.S.C. § 101.
As per claim 2-7
These system claims further define the abstract ideas of the mental processes illustrated in claim 1, they do not recite any additional elements or other limitations that transform the route guidance in the instance of a missed route to a destination, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claim 8
Step 1: The claim is directed to a method as it recites (an information processing method).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (execute a determination process). This limitation as drafted is a simple process that under its broadest reasonable interpretations covers the performance of this limitation in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) a processor (2) notify the operator (3) a vehicle environment. The recited processor is recited at a high level of generality and merely applies the exception using generic computer components to automate the abstract idea. Further, the instruction to notify the operator is also recited at a high level of generality (i.e., as a general means of notifying the operator to perform route guidance), and is similar to displaying information, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment. The vehicle environment, generic processor, and displaying data are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 8 is not patent eligible under 35 U.S.C. § 101.
As per claim 9-14
These method claims further define the abstract ideas of the mental processes illustrated in claim 8, they do not recite any additional elements or other limitations that transform the route guidance in the instance of a missed route to a destination, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
As per claim 15
Step 1: The claim is directed to a system as it recites (an information processing apparatus).
Step 2 Prong 1: The claim is directed to an abstract idea of a mental process. The claim
recites the limitations (execute a determination process). This limitation as drafted is a simple process that under its broadest reasonable interpretations covers the performance of this limitation in the mind or by hand.
Step 2 Prong 2: Judicial exception is not integrated into a practical application. The claim
recites the additional elements of: (1) a processor (2) notify the operator (3) a vehicle environment. The recited processor is recited at a high level of generality and merely applies the exception using generic computer components to automate the abstract idea. Further, the instruction to notify the operator is also recited at a high level of generality (i.e., as a general means of notifying the operator to perform route guidance), and is similar to displaying information, which is a form of insignificant extra-solution activity. Further, the additional elements are applying the abstract ideas in a vehicle environment.
Step 2B: The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to Step 2A Prong
2, the additional elements amount to no more than mere instructions to apply the exception in a
vehicle environment. The vehicle environment, generic processor, and displaying data are well-understood, routine and conventional in the art, as indicated in the following rejections under 103. For these reasons, claim 15 is not patent eligible under 35 U.S.C. § 101.
As per claim 16-20
These system claims further define the abstract ideas of the mental processes illustrated in claim 15, they do not recite any additional elements or other limitations that transform the route guidance in the instance of a missed route to a destination, and these elements are well-understood, routine and conventional in the art, as indicated in the following rejections under 103.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10, 11, 12, 14, 15, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kandangath et al., US-20150112593-A1, and in view of MacPhail, US-20040122591-A1, hereinafter referred to as Kandangath and MacPhail.
As per claim 1
Kandangath discloses the information processing apparatus comprising a controller comprising at least one processor configured to: execute a predetermined determination process for determining whether a predetermined condition by which the user can be judged to miss his way is met when a current location of the vehicle is within a predetermined range from a destination of the user (communicating with network 104 (e.g., Wi-Fi network or cellular network), When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user., When a user approaches a freeway entrance, exit or interchange within a threshold distance… a user may take the wrong onramp., Re-routing can often be stressful to users, especially if they are lost… provide an estimate of what the re-routing – Kandangath Fig 6 + ¶22 & ¶28 & ¶34 & ¶40); 
notify the operator to perform route guidance by a telephone conversation for the user if judging that the predetermined condition is met in the predetermined determination process (communicating with network 104 (e.g., Wi-Fi network or cellular network), provide instructions, When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user., When a user approaches a freeway entrance, exit or interchange within a threshold distance… a user may take the wrong onramp., Re-routing can often be stressful to users, especially if they are lost… provide an estimate of what the re-routing – Kandangath Fig 6 + ¶22 & ¶25 & ¶28 & ¶34 & ¶40).
Kandangath does not disclose [a]n information processing apparatus managing a communication line for a telephone conversation between a user who is driving a vehicle and an operator who makes a telephone conversation with the user.
However, MacPhail teaches [a]n information processing apparatus managing a communication line for a telephone conversation between a user who is driving a vehicle and an operator who makes a telephone conversation with the user (Referring to FIG. 2, …In operation, a user contacts a navigation service from a cellular telephone. The navigation service receives a signal from the cellular telephone indicating the desired destination. A second signal is provided from the cellular telephone to the navigation service indicating the current location of the cellular telephone based upon the GPS data. – MacPhail ¶17).
Kandangath discloses a humanized navigation system that provides humanized instructions that mimic a real human navigator, focuses on comprehension rather than precision, and attempts to make the navigation session less stressful for the user. MacPhail teaches a system and method for providing navigation by providing mobile GPS positioning data to a navigation service using a cellular telephone. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Kandangath, a humanized navigation system that provides humanized instructions that mimic a real human navigator, focuses on comprehension rather than precision, and attempts to make the navigation session less stressful for the user, with a system and method for providing navigation by providing mobile GPS positioning data to a navigation service using a cellular telephone, as taught by MacPhail, to have personal navigation devices that provide a user with clear navigation instructions that permit the orientation of the user of the cellular telephone to be determined in advance of providing navigation instructions associated with a predetermined navigation path, see MacPhail ¶5 for details. 
As per claim 3
Kandangath further discloses wherein the predetermined condition includes a condition about a traveling situation of the vehicle (communicating with network 104 (e.g., Wi-Fi network or cellular network), When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user., When a user approaches a freeway entrance, exit or interchange within a threshold distance… a user may take the wrong onramp., Re-routing can often be stressful to users, especially if they are lost… provide an estimate of what the re-routing – Kandangath Fig 6 + ¶22 & ¶28 & ¶34 & ¶40).
As per claim 4
Kandangath further discloses wherein the predetermined condition includes at least any one of: the vehicle stopping at a position different from the destination for a predetermined time or more; the vehicle turning; the vehicle entering a one-way road from an opposite direction; the vehicle traveling away from the destination; the vehicle traveling on a road or intersection where the vehicle has traveled once, again; the vehicle not having arrived at the destination even if a predetermined time passes after a scheduled arrival time at which the vehicle is to arrive at the destination, the scheduled arrival time having been estimated when the vehicle enters a predetermined range from the destination; and a scheduled traveling route estimated as a traveling route of the vehicle from the current location of the vehicle to the destination being changed a predetermined number of times or more (communicating with network 104 (e.g., Wi-Fi network or cellular network), When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user., When a user approaches a freeway entrance, exit or interchange within a threshold distance… a user may take the wrong onramp., Re-routing can often be stressful to users, especially if they are lost… provide an estimate of what the re-routing – Kandangath Fig 6 + ¶22 & ¶28 & ¶34 & ¶40).
As per claim 5
Kandangath further discloses wherein the predetermined condition includes a condition about biometric information about the user (communicating with network 104 (e.g., Wi-Fi network or cellular network), provide instructions, When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user., When a user approaches a freeway entrance, exit or interchange within a threshold distance… a user may take the wrong onramp., Re-routing can often be stressful to users, especially if they are lost… provide an estimate of what the re-routing, a biometric sensor – Kandangath Fig 6 + ¶22 & ¶25 & ¶28 & ¶34 & ¶40 & ¶64).
As per claim 7
Kandangath further discloses wherein the predetermined condition includes conditions about a traveling situation of the vehicle and biometric information about the user (communicating with network 104 (e.g., Wi-Fi network or cellular network), provide instructions, When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user., When a user approaches a freeway entrance, exit or interchange within a threshold distance… a user may take the wrong onramp., Re-routing can often be stressful to users, especially if they are lost… provide an estimate of what the re-routing, a biometric sensor – Kandangath Fig 6 + ¶22 & ¶25 & ¶28 & ¶34 & ¶40 & ¶64).
As per claim 8
Kandangath discloses the information processing method comprising the steps of: executing a predetermined determination process for determining whether a predetermined condition by which the user can be judged to miss his way is met when a current location of the vehicle is within a predetermined range from a destination of the user (communicating with network 104 (e.g., Wi-Fi network or cellular network), When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user., When a user approaches a freeway entrance, exit or interchange within a threshold distance… a user may take the wrong onramp., Re-routing can often be stressful to users, especially if they are lost… provide an estimate of what the re-routing – Kandangath Fig 6 + ¶22 & ¶28 & ¶34 & ¶40); 
notifying the operator to perform route guidance by a telephone conversation for the user if judging that the predetermined condition is met in the predetermined determination process (communicating with network 104 (e.g., Wi-Fi network or cellular network), provide instructions, When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user., When a user approaches a freeway entrance, exit or interchange within a threshold distance… a user may take the wrong onramp., Re-routing can often be stressful to users, especially if they are lost… provide an estimate of what the re-routing – Kandangath Fig 6 + ¶22 & ¶25 & ¶28 & ¶34 & ¶40).
Kandangath does not disclose [a]n information processing method for managing a communication line for a telephone conversation between a user who is driving a vehicle and an operator who makes a telephone conversation with the user.
However, MacPhail teaches [a]n information processing method for managing a communication line for a telephone conversation between a user who is driving a vehicle and an operator who makes a telephone conversation with the user (Referring to FIG. 2, …In operation, a user contacts a navigation service from a cellular telephone. The navigation service receives a signal from the cellular telephone indicating the desired destination. A second signal is provided from the cellular telephone to the navigation service indicating the current location of the cellular telephone based upon the GPS data. – MacPhail ¶17).
Kandangath discloses a humanized navigation system that provides humanized instructions that mimic a real human navigator, focuses on comprehension rather than precision, and attempts to make the navigation session less stressful for the user. MacPhail teaches a system and method for providing navigation by providing mobile GPS positioning data to a navigation service using a cellular telephone. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Kandangath, a humanized navigation system that provides humanized instructions that mimic a real human navigator, focuses on comprehension rather than precision, and attempts to make the navigation session less stressful for the user, with a system and method for providing navigation by providing mobile GPS positioning data to a navigation service using a cellular telephone, as taught by MacPhail, to have personal navigation devices that provide a user with clear navigation instructions that permit the orientation of the user of the cellular telephone to be determined in advance of providing navigation instructions associated with a predetermined navigation path, see MacPhail ¶5 for details. 
As per claim 10
Kandangath further discloses wherein the predetermined condition includes a condition about a traveling situation of the vehicle (communicating with network 104 (e.g., Wi-Fi network or cellular network), When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user., When a user approaches a freeway entrance, exit or interchange within a threshold distance… a user may take the wrong onramp., Re-routing can often be stressful to users, especially if they are lost… provide an estimate of what the re-routing – Kandangath Fig 6 + ¶22 & ¶28 & ¶34 & ¶40).
As per claim 11
Kandangath further discloses wherein the predetermined condition includes at least any one of: the vehicle stopping at a position different from the destination for a predetermined time or more; the vehicle turning; the vehicle entering a one-way road from an opposite direction; the vehicle traveling away from the destination; the vehicle traveling on a road or intersection where the vehicle has traveled once, again; the vehicle not having arrived at the destination even if a predetermined time passes after a scheduled arrival time at which the vehicle is to arrive at the destination, the scheduled arrival time having been estimated when the vehicle enters a predetermined range from the destination; and a scheduled traveling route estimated as a traveling route of the vehicle from the current location of the vehicle to the destination being changed a predetermined number of times or more (communicating with network 104 (e.g., Wi-Fi network or cellular network), When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user., When a user approaches a freeway entrance, exit or interchange within a threshold distance… a user may take the wrong onramp., Re-routing can often be stressful to users, especially if they are lost… provide an estimate of what the re-routing – Kandangath Fig 6 + ¶22 & ¶28 & ¶34 & ¶40).
As per claim 12
Kandangath further discloses wherein the predetermined condition includes a condition about biometric information about the user (communicating with network 104 (e.g., Wi-Fi network or cellular network), provide instructions, When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user., When a user approaches a freeway entrance, exit or interchange within a threshold distance… a user may take the wrong onramp., Re-routing can often be stressful to users, especially if they are lost… provide an estimate of what the re-routing, a biometric sensor – Kandangath Fig 6 + ¶22 & ¶25 & ¶28 & ¶34 & ¶40 & ¶64).
As per claim 14
Kandangath further discloses wherein the predetermined condition includes conditions about a traveling situation of the vehicle and biometric information about the user (communicating with network 104 (e.g., Wi-Fi network or cellular network), provide instructions, When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user., When a user approaches a freeway entrance, exit or interchange within a threshold distance… a user may take the wrong onramp., Re-routing can often be stressful to users, especially if they are lost… provide an estimate of what the re-routing, a biometric sensor – Kandangath Fig 6 + ¶22 & ¶25 & ¶28 & ¶34 & ¶40 & ¶64).
As per claim 15
Kandangath discloses wherein the information processing apparatus executes a predetermined determination process for determining whether a predetermined condition by which the user can be judged to miss his way is met when a current location of the vehicle received from the onboard terminal is within a predetermined range from a destination of the user (communicating with network 104 (e.g., Wi-Fi network or cellular network), When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user., When a user approaches a freeway entrance, exit or interchange within a threshold distance… a user may take the wrong onramp., Re-routing can often be stressful to users, especially if they are lost… provide an estimate of what the re-routing – Kandangath Fig 6 + ¶22 & ¶28 & ¶34 & ¶40); 
if judging that the predetermined condition is met in the predetermined determination process, the information processing apparatus transmits notification information for prompting the operator to perform route guidance by a telephone conversation for the user, to the operator terminal (communicating with network 104 (e.g., Wi-Fi network or cellular network)… providing voiced navigation instructions, provide instructions, When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user., When a user approaches a freeway entrance, exit or interchange within a threshold distance… a user may take the wrong onramp., Re-routing can often be stressful to users, especially if they are lost… provide an estimate of what the re-routing – Kandangath Fig 6 + ¶22 & ¶25 & ¶28 & ¶34 & ¶40).
Kandangath does not disclose [a] system comprising: an information processing apparatus configured to manage a communication line for a telephone conversation between a user who is driving a vehicle and an operator who makes a telephone conversation with the user; an onboard terminal mounted on the vehicle; and an operator terminal that the operator uses.
However, MacPhail teaches [a] system comprising: an information processing apparatus configured to manage a communication line for a telephone conversation between a user who is driving a vehicle and an operator who makes a telephone conversation with the user; an onboard terminal mounted on the vehicle; and an operator terminal that the operator uses (Referring to FIG. 2, …In operation, a user contacts a navigation service from a cellular telephone. The navigation service receives a signal from the cellular telephone indicating the desired destination. A second signal is provided from the cellular telephone to the navigation service indicating the current location of the cellular telephone based upon the GPS data. – MacPhail Fig 1 + ¶17).
Kandangath discloses a humanized navigation system that provides humanized instructions that mimic a real human navigator, focuses on comprehension rather than precision, and attempts to make the navigation session less stressful for the user. MacPhail teaches a system and method for providing navigation by providing mobile GPS positioning data to a navigation service using a cellular telephone. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Kandangath, a humanized navigation system that provides humanized instructions that mimic a real human navigator, focuses on comprehension rather than precision, and attempts to make the navigation session less stressful for the user, with a system and method for providing navigation by providing mobile GPS positioning data to a navigation service using a cellular telephone, as taught by MacPhail, to have personal navigation devices that provide a user with clear navigation instructions that permit the orientation of the user of the cellular telephone to be determined in advance of providing navigation instructions associated with a predetermined navigation path, see MacPhail ¶5 for details. 
As per claim 17
Kandangath further discloses wherein the predetermined condition includes a condition about a traveling situation of the vehicle; and the information processing apparatus performs determination about whether the traveling situation of the vehicle satisfies the predetermined condition or not based on traveling information about the vehicle received from the onboard terminal in the predetermined determination process (communicating with network 104 (e.g., Wi-Fi network or cellular network), When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user., When a user approaches a freeway entrance, exit or interchange within a threshold distance… a user may take the wrong onramp., Re-routing can often be stressful to users, especially if they are lost… provide an estimate of what the re-routing – Kandangath Fig 6 + ¶22 & ¶28 & ¶34 & ¶40).
As per claim 18
Kandangath further discloses wherein the predetermined condition includes at least any one of: the vehicle stopping at a position different from the destination for a predetermined time or more; the vehicle turning; the vehicle entering a one-way road from an opposite direction; the vehicle traveling away from the destination; the vehicle traveling on a road or intersection where the vehicle has traveled once, again; the vehicle not having arrived at the destination even if a predetermined time passes after a scheduled arrival time at which the vehicle is to arrive at the destination, the scheduled arrival time having been estimated when the vehicle enters a predetermined range from the destination; and a scheduled traveling route estimated as a traveling route of the vehicle from the current location of the vehicle to the destination being changed a predetermined number of times or more (communicating with network 104 (e.g., Wi-Fi network or cellular network), When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user., When a user approaches a freeway entrance, exit or interchange within a threshold distance… a user may take the wrong onramp., Re-routing can often be stressful to users, especially if they are lost… provide an estimate of what the re-routing – Kandangath Fig 6 + ¶22 & ¶28 & ¶34 & ¶40).
As per claim 19
Kandangath further discloses wherein the predetermined condition includes a condition about biometric information about the user; and the information processing apparatus determines whether the biometric information about the user received from the onboard terminal satisfies the predetermined condition or not in the predetermined determination process (communicating with network 104 (e.g., Wi-Fi network or cellular network), provide instructions, When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user., When a user approaches a freeway entrance, exit or interchange within a threshold distance… a user may take the wrong onramp., Re-routing can often be stressful to users, especially if they are lost… provide an estimate of what the re-routing, a biometric sensor… to facilitate related functionalities – Kandangath Fig 6 + ¶22 & ¶25 & ¶28 & ¶34 & ¶40 & ¶64).
As per claim 20
Kandangath further discloses wherein the predetermined condition includes conditions about a traveling situation of the vehicle and biometric information about the user (communicating with network 104 (e.g., Wi-Fi network or cellular network), provide instructions, When a user approaches a destination within a threshold distance (e.g., 0.5 miles), the Arrival at Destination class will be used to determine if the destination is potentially confusing to the user., When a user approaches a freeway entrance, exit or interchange within a threshold distance… a user may take the wrong onramp., Re-routing can often be stressful to users, especially if they are lost… provide an estimate of what the re-routing, a biometric sensor – Kandangath Fig 6 + ¶22 & ¶25 & ¶28 & ¶34 & ¶40 & ¶64).
Claims 2, 6, 9, 13, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Kandangath and MacPhail, as per claims 1, 5, 8, 12, and 15, respectively, and in view of Kusanagi et al., US-20210393206-A1, hereinafter referred to Kusanagi.
As per claim 2
Kandangath does not disclose wherein if judging that the predetermined condition is met in the predetermined determination process, the controller further executes giving a notification confirming whether or not to request the route guidance by the operator, to the user; if the route guidance by the operator is requested by the user, the controller notifies the operator to perform the route guidance by the telephone conversation for the user; and if the route guidance by the operator is not requested by the user, the controller does not notify the operator.
However, Kusanagi teaches wherein if judging that the predetermined condition is met in the predetermined determination process, the controller further executes giving a notification confirming whether or not to request the route guidance by the operator, to the user; if the route guidance by the operator is requested by the user, the controller notifies the operator to perform the route guidance by the telephone conversation for the user; and if the route guidance by the operator is not requested by the user, the controller does not notify the operator (If the user has deviated substantially from the path between waypoints then the user is free to establish a new path by redialing the navigation service and making another request for a route to the desired destination. - Kusanagi ¶25).
Kandangath discloses a humanized navigation system that provides humanized instructions that mimic a real human navigator, focuses on comprehension rather than precision, and attempts to make the navigation session less stressful for the user. Kusanagi teaches a method and system for vehicular navigation that employs a mobile phone communication network and measures the heart rate of the occupants. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Kandangath, a humanized navigation system that provides humanized instructions that mimic a real human navigator, focuses on comprehension rather than precision, and attempts to make the navigation session less stressful for the user, with a method and system for vehicular navigation that employs a mobile phone communication network and measures the heart rate of the occupants, as taught by Kusanagi, to improve driver attentiveness for the purposes of navigation, see Kusanagi ¶7-8 for details.
As per claim 6
Kandangath does not disclose wherein the biometric information includes information about at least any one of a line-of-sight direction of the user, a heart rate of the user, a blood pressure of the user and a sweat rate of the user.
However, Kusanagi teaches wherein the biometric information includes information about at least any one of a line-of-sight direction of the user, a heart rate of the user, a blood pressure of the user and a sweat rate of the user (the occupant status information such as the heart rate, The car navigation system 11 may communicate with a server via, for example, the mobile phone network. – Kusanagi ¶34 & ¶70).
Kandangath discloses a humanized navigation system that provides humanized instructions that mimic a real human navigator, focuses on comprehension rather than precision, and attempts to make the navigation session less stressful for the user. Kusanagi teaches a method and system for vehicular navigation that employs a mobile phone communication network and measures the heart rate of the occupants. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Kandangath, a humanized navigation system that provides humanized instructions that mimic a real human navigator, focuses on comprehension rather than precision, and attempts to make the navigation session less stressful for the user, with a method and system for vehicular navigation that employs a mobile phone communication network and measures the heart rate of the occupants, as taught by Kusanagi, to improve driver attentiveness for the purposes of navigation, see Kusanagi ¶7-8 for details.
As per claim 9
Kandangath does not disclose further comprising a step of, if judging that the predetermined condition is met in the predetermined determination process, giving a notification confirming whether or not to request the route guidance by the operator, to the user; wherein if the route guidance by the operator is requested by the user, the operator is notified to perform the route guidance by the telephone conversation for the user; and if the route guidance by the operator is not requested by the user, the operator is not notified.
However, Kusanagi teaches further comprising a step of, if judging that the predetermined condition is met in the predetermined determination process, giving a notification confirming whether or not to request the route guidance by the operator, to the user; wherein if the route guidance by the operator is requested by the user, the operator is notified to perform the route guidance by the telephone conversation for the user; and if the route guidance by the operator is not requested by the user, the operator is not notified (If the user has deviated substantially from the path between waypoints then the user is free to establish a new path by redialing the navigation service and making another request for a route to the desired destination. - Kusanagi ¶25).
Kandangath discloses a humanized navigation system that provides humanized instructions that mimic a real human navigator, focuses on comprehension rather than precision, and attempts to make the navigation session less stressful for the user. Kusanagi teaches a method and system for vehicular navigation that employs a mobile phone communication network and measures the heart rate of the occupants. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Kandangath, a humanized navigation system that provides humanized instructions that mimic a real human navigator, focuses on comprehension rather than precision, and attempts to make the navigation session less stressful for the user, with a method and system for vehicular navigation that employs a mobile phone communication network and measures the heart rate of the occupants, as taught by Kusanagi, to improve driver attentiveness for the purposes of navigation, see Kusanagi ¶7-8 for details.
As per claim 13
Kandangath does not disclose wherein the biometric information includes information about at least any one of a line-of-sight direction of the user, a heart rate of the user, a blood pressure of the user and a sweat rate of the user.
However, Kusanagi teaches wherein the biometric information includes information about at least any one of a line-of-sight direction of the user, a heart rate of the user, a blood pressure of the user and a sweat rate of the user (the occupant status information such as the heart rate, The car navigation system 11 may communicate with a server via, for example, the mobile phone network. – Kusanagi ¶34 & ¶70).
Kandangath discloses a humanized navigation system that provides humanized instructions that mimic a real human navigator, focuses on comprehension rather than precision, and attempts to make the navigation session less stressful for the user. Kusanagi teaches a method and system for vehicular navigation that employs a mobile phone communication network and measures the heart rate of the occupants. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Kandangath, a humanized navigation system that provides humanized instructions that mimic a real human navigator, focuses on comprehension rather than precision, and attempts to make the navigation session less stressful for the user, with a method and system for vehicular navigation that employs a mobile phone communication network and measures the heart rate of the occupants, as taught by Kusanagi, to improve driver attentiveness for the purposes of navigation, see Kusanagi ¶7-8 for details.
As per claim 16
Kandangath does not disclose wherein if judging that the predetermined condition is met in the predetermined determination process, the information processing apparatus transmits confirmation information for confirming whether or not to request the route guidance by the operator, to the user, to the onboard terminal; and if receiving request information indicating that the route guidance by the operator is requested, from the onboard terminal, the information processing apparatus transmits the notification information to the operator terminal; and if not receiving the request information from the onboard terminal, the information processing apparatus does not transmit the notification information to the operator terminal.
However, Kusanagi teaches wherein if judging that the predetermined condition is met in the predetermined determination process, the information processing apparatus transmits confirmation information for confirming whether or not to request the route guidance by the operator, to the user, to the onboard terminal; and if receiving request information indicating that the route guidance by the operator is requested, from the onboard terminal, the information processing apparatus transmits the notification information to the operator terminal; and if not receiving the request information from the onboard terminal, the information processing apparatus does not transmit the notification information to the operator terminal (If the user has deviated substantially from the path between waypoints then the user is free to establish a new path by redialing the navigation service and making another request for a route to the desired destination. - Kusanagi ¶25).
Kandangath discloses a humanized navigation system that provides humanized instructions that mimic a real human navigator, focuses on comprehension rather than precision, and attempts to make the navigation session less stressful for the user. Kusanagi teaches a method and system for vehicular navigation that employs a mobile phone communication network and measures the heart rate of the occupants. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Kandangath, a humanized navigation system that provides humanized instructions that mimic a real human navigator, focuses on comprehension rather than precision, and attempts to make the navigation session less stressful for the user, with a method and system for vehicular navigation that employs a mobile phone communication network and measures the heart rate of the occupants, as taught by Kusanagi, to improve driver attentiveness for the purposes of navigation, see Kusanagi ¶7-8 for details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668  
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668